DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claims 1-14, 16-20, and 74 are pending and have been examined on the merits.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-7 are directed to a natural product (i.e., a law of nature/a natural phenomenon).   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e., as drafted, the claims read upon a product of nature (i.e., a law of nature/a natural phenomenon) for the following reasons:   
Claims 1-7 are drawn to a composition, for no recited intended use or as recited in claim 7, for a broad generic intended use “for oral administration”, formed entirely from natural ingredients including component water-soluble and <1000 Da materials obtained from said tomato; and in some claimed embodiments, further deconstructed to be in solution or powdered (dried) form, and/or free of lycopene, nucleosides, and/or sugar components thereof. The claimed composition is not markedly different from its/their naturally-occurring counterpart(s) because there is no indication that the composition has any characteristics or properties that are different from the corresponding naturally-occurring counterpart(s) (including the natural compounds and the subcomponent natural materials obtainable found therewith).  The cited claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements. 
Furthermore, the claims do not integrate the composition into a distinguishing practical application (for example, do not broadly or specifically recite dosage form(s) (as recited in claim 8 for example) and the therapeutically-effective amounts of the material (or a function such as the ACE inhibition treating effects (in claim 14) with the further proviso of some function difference versus the natural material themselves); but as presently claimed instead merely recites the natural materials themselves or a multiplicity of natural materials and subcomponents found therein and do not preclude additional materials based upon the permissive “comprising” language of the claims. 
 Therefore, the claimed composition is not deemed to be markedly different from what exists in nature in terms of structural and/or functional differences.  In other words, the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural extracts  does not remove the claims from reading upon a judicial selection (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no evidence of a marked difference brought about by a single versus combining of a multiplicity of extracts whereby the extract product would be materially and functionally indistinguishable as claimed.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and a judicial exception.   Therefore, the claimed invention is not considered to be patent eligible subject matter.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1-4, 6-14, 16-20, and 74 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Dutta- Roy (US 6,958,164).
The instant claims are drawn to a composition (claims 1-8, 13, 14, 16-20) and methods of making (claims 9-12) and using (administering; claim 74) thereof said composition comprising a tomato (Solanaceae sp.) extract or active fraction thereof, the extract characterized in being the water-soluble, sugar-free extract portion thereof. The composition is for or administered to treat hypertension (claim 74) or to inhibit ACE activity (claims 14, 18-20) and disclosed thereamong as treating conditions or disorders characterized thereby including “stroke, aneurysm, coronary heart disease (CHD), heart attack, atherosclerosis, ischemic heart disease, left ventricular hypertrophy, encephalopathy, congestive heart failure, hypertensive retinopathy, gout, tachycardia, kidney dysfunction,…[and] diabetes” (e.g. see specification, page 1 at lines 19+).
Dutia-Roy (‘164) however anticipates the claims by teaching treating a patient in need of treatment for “myocardial infarction [heart attack, CHD, heart disease], stroke, cardiovascular disease, and disease states associated with platelet hyperactivity’ (‘164 at cl. 1,9) and further identifies that the “platelet hyperactivity” as discussed therein is coextensive with as a primary or secondary feature of heart disease, cancers, and obesity (‘164 at col. 7 ln. 22-35). The reference teaches administering an extract-comprising composition, identified as a composition which: (a) is substantially heat stable; (b) is colourless or straw-coloured; (c) is a water-soluble compound; (d) consists of components having a molecular weight of less than 1000 (Da); [and] (e) contains one or more nucleosides having platelet aggregation inhibiting activity” (col 4) and which is a water-soluble, solids-removed extract of a tomato (Solanaceae) fruit characterized in having therein a <1000 Da MWCO portion (‘164 at cl. 1; instant cl 1-5,13 16-19), The tomato may be peeled prior homogenizing (‘164 at cl. 2), provided in a variety of forms including juice (‘164 col 6 at 57+, instant cl. 7-8 oral form, solution, suspension, or health drink) and may be solid, quid or semi-solid form or a dry or concentrated (‘164 at cl. 3; instant cl 7-11) or at least 2-fold concentrate (‘164 at cl. 4: instant claims “remiving water”). 
The cited reference discloses a composition comprising a filtered, aqueous tomato (Solanaceae) extract composition, which appear to be identical to the presently claimed composition since it was isolated from the same source and provides treatment for diseases common to both the instant claims/disclosure and the cited reference or produces the same patient treating effect. Additionally, though one would have treated for, example stroke, according to the intended antithrombic effects and according to the instant claims for antihypertensive or ACE activity effecting, the mere identification of a newly appreciated function that was occurring intrinsically in the prior art process (same or nearly identical composition obtained in the same manner and provided to treat the same patient) appears to effect the same method. Consequently, the claimed method appears to be anticipated by the reference.
In the alternative, even if the process and compositions (with respect to some amounts, proportions or optimal conditions therefor) is not identical to the referenced composition and process therewith, with regard to some unidentified characteristics (e.g. structural features distinguishing an ACE/hypertension extract composition from a antithrombic reference extract composition, the differences between that which is claimed and that which is disclosed, is so slight that the referenced composition is likely to inherently possess the same characteristics of the claimed composition, or merely judicious choice of routine workup of deconstructing a natural tomato material using well-known steps (homogenizing, filtering, centirifuging, freezing, drying, diluting, etc), and particularly in view of the similar characteristics which they have been shown to share (e.g. tomato aqueous extract, <1000MWCO, stroke/cardiovascular hypertension treating). Thus, the claimed composition and processes therewith, if not anticipated, would have been obvious to those of ordinary skill in the art within the meaning of 35 USC § 103(a).
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of sufficient, clear, and convincing evidence to the contrary.

Please note, since the Office does not have the facilities for examining and comparing Applicants’ composition with the composition of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art. See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980), and “as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14, 16-20, and 74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,905,733. 
Although the claims at issue are not identical, they are not patentably distinct from each other because each is drawn to processes and/or products thereof wherein the products (therein) comprise a water-soluble tomato extract characterized in being prepared from: homogenizing tomato, reducing sugar content, and filtering to removed particles larger than (having a molecular weight cutoff (MWCO) of) 1000 Daltons and the intrinsic properties thereto (ACE inhibition, therapeutic against hypertension or diseases associated therewith for example peripheral artery disease, atherosclerosis, myocardial infarction, stroke, and/or thrombosis). Although the instant claims do not expressly recite “agents” rutin or quercetin-3,4-glycoside, and the conflicting patent does not expressly recite being essentially lycopene free, however, the amount of “less than 0.5% w/w of the extract is considered a mere obvious variation and not patentably distinguishing, and further,  the conflicting patent recites that filtering water-soluble fractions in the preparation thereof is sufficient to remove lycopene, and that the filtered material contains the above “agents”, therefore, the instant claims and conflicting patent materials (and materials in the methods) are considered to be essentially lycopene-free and intrinsically contain the agents rutin and quercetin-3,4-glycoside. Additionally, whereas the instant claims recite therapeutic administration, administering to a patient, or manufacturing therefor, or oral dosage forms including “a solution, a suspension, a syrup, a tablet, a capsule, a lozenge, a snack bar, a health drink, an insert, and a patch” (claims 7,8,14,74), this is not patentably distinguishing over the ‘733 patent which include a “pharmaceutical, nutraceutical, food supplement or food”, aqueous solution, or powder form, or dosage amount thereof. (‘733 at claims 2,4-6). Please note conflicting claim 3 recites air pollution sources which do not significantly patentably distinguish from the instant claims because the exposure as claimed does not materially alter the therapeutic intent of the claim of treating (in a patient) atherosclerosis, myocardial infarction, stroke, thrombosis or peripheral artery disease [or associated hypertension/ACE inhibition thereamong]. Consequently, practicing at least one of the instant (or conflicting ‘733 patent) claims would have at least rendered obvious the other conflicting ‘733 (or instant) invention as claimed.
Conclusion
No claims are presently allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054. The examiner can normally be reached Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655